Opinion filed August 16, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00224-CR
                                         __________

                           JOE LUTHER WILLIS, Appellant

                                               V.

                                  STATE OF TEXAS, Appellee


                            On Appeal from the 29th District Court
                                  Palo Pinto County, Texas
                                Trial Court Cause No. 14039B


                            MEMORANDUM OPINION

       The jury convicted Joe Luther Willis of engaging in organized criminal activity and
assessed his punishment at confinement for life in the Institutional Division of the Texas
Department of Criminal Justice along with a fine of $250,000. Because we disagree with
Willis’s sole complaint that the evidence is insufficient to support the conviction, we affirm. In
two issues, Willis challenges both the legal and factual sufficiency of the evidence. The Court of
Criminal Appeals in Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010), abandoned
the factual sufficiency standard, and we need only consider the sufficiency of the evidence under
the legal sufficiency standard.
                                       Background Facts
         The grand jury indicted Willis for engaging in organized criminal activity on or about
March 1, 2005, through April 1, 2007, with intent to establish, maintain, or participate in a
combination or the profits of a combination comprised of Willis and codefendants Linda Marie
Turner, Emily Gwen Gonzalez, Anthony Lavelle Tate, and Cairra Lashonda Clark. The State
alleged in the indictment that Willis conspired with his codefendants to commit the offense of
possession with intent to deliver cocaine in an amount over 400 grams by agreeing to engage in
conduct that constituted that offense and that Willis performed an overt act in furtherance of the
agreement: he traveled to Fort Worth on September 28, 2006, and was arrested on his way back
to his home in Mineral Wells with an amount of cocaine exceeding 4 grams but less than 200
grams.
         In spring 2005, Texas Department of Public Safety Sergeant Darla Dowell was asked by
the city manager and by the chief of police of Mineral Wells to investigate an area along 8th
Street in Mineral Wells where the sale of cocaine had become “open and rampant.” Sergeant
Dowell and six other officers began to conduct surveillance of the area. Sergeant Dowell
testified that narcotics were being sold in the street day and night, that there were people
everywhere, and that the area had a “party atmosphere” with people standing around drinking
alcohol at all times. Sergeant Dowell was the case agent in this investigation from its inception
until about November 2005, at which time Michael Donald Stoner took over the case. Stoner
later became a Texas Ranger, but when he took over this investigation, he was a new member of
the Mineral Wells Narcotics Unit. Sergeant Dowell continued to assist in the investigation.
         Sergeant Dowell’s main goal at the start of the investigation was to identify the
individuals who were bringing crack cocaine into Mineral Wells. Sergeant Dowell worked
closely with the U.S. Bureau of Alcohol, Tobacco, & Firearms (ATF) out of Fort Worth and
originally planned to prosecute the suppliers in the federal courts. The testimony shows that
there was an “outcry” from the community and that various individuals came forward with
information to assist Sergeant Dowell’s team. Individuals in the community identified the homes
where people were engaged in illegal activity. The investigators focused on identifying the
individuals who lived in the residences and who dealt drugs from those homes.
         Sergeant Dowell worked undercover and conducted “cold buys” in which she went into
the area and attempted to purchase drugs without the use of an informant. Sergeant Dowell

                                                2
drove to 8th Street, stopped in front of Willis’s house, and honked her car horn, and without
more, Clark came out of Willis’s house. Sergeant Dowell told Clark that she wanted to buy a
$20 “rock” of crack cocaine. Clark got into Sergeant Dowell’s vehicle and told Sergeant Dowell
to drive up the street to Turner’s house. Sergeant Dowell drove to Turner’s house and gave
Clark $20 in DPS funds. Clark went into Turner’s house and came back with a $20 rock of crack
cocaine. Clark told Sergeant Dowell to contact her if she needed anything else. Sergeant Dowell
testified that “[i]t was that easy” even though Sergeant Dowell did not know Clark prior to the
transaction. Sergeant Dowell was able to buy drugs in this exact same way on several different
occasions.
       In another incident, Sergeant Dowell drove to Willis’s residence and saw that a group of
people had gathered outside the house. An individual from the group rode over to her car on a
bicycle and asked what she wanted. Sergeant Dowell asked for a $20 rock of cocaine, and the
man produced one from his pocket and sold it to her. Sergeant Dowell testified that buying the
cocaine was easy and that anyone could have done it. Based on her surveillance of the area,
many people did; Sergeant Dowell witnessed many drug transactions take place in front of
Willis’s home.
       In addition to interviews with informants and her own undercover work, Sergeant Dowell
collected information by video surveillance.         Officers made the first video from a nearby
property, and they recorded the video with a handheld camera. Later, they obtained video by
using a “pole cam”—a camera mounted on a utility pole—that enabled the officers to monitor
activities from a remote location.      They did not capture any audio recording during the
investigation. By these various methods of intelligence gathering, the investigators eventually
were able to identify the loosely connected group of people who were involved in supplying the
crack cocaine to the area.
       Sergeant Dowell was able to develop an organizational chart for the enterprise based on
her investigation. In this case, Sergeant Dowell represented the organization as a “spokes” or
“wheel-type organization” with no real hierarchy, no one person above anyone else.          She
explained that it was not structured like a corporation, with a CEO, but that there was a common
goal of the organization: to supply crack cocaine on 8th Street in Mineral Wells.
Sergeant Dowell identified Willis and his codefendants as the spokes of the wheel; they were the
five main distributors of crack cocaine to the area.

                                                 3
       Sergeant Dowell saw Clark, who lived with Willis, dealing drugs from Willis’s house and
from Turner’s house. She also saw Willis and Turner meeting at Turner’s house and speaking to
each other on the street. Sergeant Dowell also saw Tate in front of Willis’s house several times.
The investigators also saw him leaving Willis’s house at times when they knew Willis was there.
All five codefendants, including Willis, were seen dealing drugs in the street by delivering drugs
through car windows. Sergeant Dowell observed meetings between Willis and Turner, Clark and
Willis, Clark and Turner, Tate and Willis, Tate and Clark, Gonzalez and Clark, and Gonzalez
and Turner.
       Defense counsel asked Sergeant Dowell how much crack cocaine a person would have to
possess in order to show intent to distribute as opposed to intent to merely possess a controlled
substance for personal use. Counsel asked whether there was a “breaking point”—a specific
amount of a drug that indicates a person has intent to distribute it. Sergeant Dowell answered,
“No,” and explained that, even if a street dealer was found to have only a small amount of
cocaine, that person would still be in possession of cocaine with an intent to deliver if he or she
was observed making sales. Clark sold Sergeant Dowell one $20 rock. Sergeant Dowell
explained that five rocks would cost $100 and would amount to approximately one gram of crack
cocaine.
       Ranger Stoner testified that in September 2005 he was working in the Narcotics Service
of the Texas DPS and was assigned to Sergeant Dowell’s investigation in Mineral Wells. When
Ranger Stoner first became involved with the investigation, he went to the targeted area of 8th
Street and saw that people crowded the street all day and all week long. They approached people
who were driving down the street. At one place Ranger Stoner saw a large dip in the road. He
noticed that, if drivers slowed their vehicles too much to pass through the dip, people from the
area walked toward them to sell them drugs.
       Ranger Stoner testified that it was the goal of the investigative team to identify and rid
the town of drug suppliers. When Ranger Stoner began working on the team, Investigator Jeremy
Clayton and Sergeant Dowell had already made undercover buys. Ranger Stoner explained the
circumstances surrounding the use of confidential informants in cases of this nature.
       John Joseph Polk was Ranger Stoner’s confidential informant for several months in this
case. Polk initiated contact with the police when he called and offered information on a “major
cocaine dealer in Mineral Wells on Southeast 8th Street.”        Polk volunteered to meet with

                                                4
Ranger Stoner and give him more information. Subsequently, Polk gave Ranger Stoner
information on all five codefendants in the case. Ranger Stoner used Polk to make drug buys
from Willis. On July 10, 2006, Polk was sent to make a controlled buy from Willis at Willis’s
house. On that occasion, Polk purchased about five rocks of crack cocaine for $100 from Willis.
       As the investigation progressed, Polk informed Ranger Stoner that the drug supply was
coming from Fort Worth. Polk identified a particular apartment unit in Fort Worth as the place
where Willis purchased drugs. Several attempts were made to follow Willis to the apartment in
Forth Worth and to stop him on the way back to Mineral Wells. These efforts were unsuccessful
until September 28, 2006. At that time, Ranger Stoner was driving on Interstate 20 from Fort
Worth to his home. Ranger Stoner came upon Willis’s “noticeable yellow or gold Cadillac.”
Ranger Stoner contacted DPS and ATF and asked for assistance; he began to follow Willis.
        Ranger Stoner confirmed that Willis was in the car; he could also see a female passenger
in the car but could not tell the identity of the female passenger. Willis drove to the previously
identified apartment in Fort Worth; Ranger Stoner and other law enforcement followed him. The
officers saw Willis and his passenger enter the apartment, stay about an hour, and then return to
the vehicle. They drove down Interstate 20 toward Mineral Wells. When Willis entered Parker
County, Ranger Stoner contacted DPS Trooper Gary Allen, and Trooper Allen stopped Willis.
        When he received the request for assistance, Trooper Allen parked his vehicle on the
shoulder of the interstate and set up stationary radar. Willis was traveling 70 miles per hour in a
65-mile-per-hour zone, and Trooper Allen stopped him. Willis did not have a driver’s license;
Trooper Allen discovered that it had expired a year earlier. Willis gave Trooper Allen consent to
search the vehicle.
       A canine officer, Trooper Brian Roberts, arrived with a drug dog. The dog alerted to the
front passenger seat of the vehicle. Trooper Allen asked Clark to step out of the vehicle, and
though she was nervous and unresponsive, Clark eventually consented to a pat-down search.
Trooper Allen did not touch Clark but did a visual check of her clothing. He saw a bulge in
Clark’s back pocket and asked her what it was. She pulled a crack pipe out of her pocket and
handed it to him. Trooper Allen arrested Clark for possession of drug paraphernalia.
       Trooper Allen asked Clark if she had anything else. She denied there were any other
drugs on her person, until Trooper Allen informed her that it was a separate offense to take drugs
into a penal institution.   Clark started crying and admitted that there were drugs in her

                                                5
undergarments. Trooper Allen requested that a female officer be dispatched to the scene to
search Clark. ATF Agent Melanie Finney searched Clark and found a bag of crack cocaine
inside Clark’s pants.
        Clark was known to be Willis’s girlfriend. Trooper Allen asked Clark if she was hiding
the drugs for Willis. He told Clark not to “take the rap” if the drugs were not really her drugs.
Agent Finney testified that, based on all of the information she had, including her past
experience as an agent in other drug cases, she suspected that the cocaine belonged to Willis and
that he had asked Clark to hide it for him when the traffic stop began. Agent Finney interviewed
Clark and obtained additional information from her.
        Clark testified that Agent Finney’s suspicion was correct. Clark accompanied Willis to
Fort Worth that day, but Willis purchased the cocaine. When Trooper Allen stopped Willis,
Willis asked Clark to put the cocaine in her pants. Clark did so because, at the time, she loved
Willis and would “do anything” for him. Clark was Willis’s girlfriend in 2006, and she was
eighteen or nineteen years old. She lived with him on 8th Street even though the house was very
small and had no utilities and no heat or air conditioning. Clark said that, by living in a house
like that, Willis “[p]layed it off better” and was able to sell drugs for a longer period without
getting caught. Clark testified that Willis had to “[r]e-up” his stock of cocaine every two to three
days and that each time Willis would purchase a cookie of cocaine about the size of the one that
was seized during the traffic stop. Willis made about $1,500 in drug sales every two to three
days. Clark testified that the sale of crack cocaine was Willis’s sole source of income and that
she had once counted $10,000 in his safe.
        Clark said that she and Willis sold crack cocaine every day. If they did not have any
drugs to sell, they could “score” from one of their codefendants. Willis also bought his supply
from a man named “Doc” who lived in Fort Worth. Clark accompanied Willis to Doc’s
apartment on the day of the traffic stop. She went inside the apartment with Willis but waited
just inside the door of the apartment while he purchased the drugs. Clark never saw Doc face-to-
face.
        Clark testified that she received a fifteen-year sentence, the minimum sentence for the
offense for which she was indicted. She said that she did not expect any benefit from her
testimony against Willis. Clark testified that she was not mad at Willis and that she still loved
him.

                                                 6
        Polk, Ranger Stoner’s confidential informant, corroborated much of Clark’s testimony.
Polk testified that he volunteered to help the investigation because Willis was giving Polk’s
mother drugs even though she was in poor health and had lost a leg to diabetes. Willis knew
Polk’s mother was in bad health and gave her drugs anyway. Polk contacted Ranger Stoner in
order to get Willis away from his mother. Polk knew Willis and had visited Willis’s home many
times; they were old “dope-smoking buddies.”
        Polk agreed to make controlled buys for the task force. In July 2006, officers picked him
up and gave him $100 to purchase crack cocaine from Willis. Polk went to Willis’s house on 8th
Street; the officers searched him both before and after he went into the house. Polk went in and
gave Willis the money, and Willis gave Polk the drugs. Polk left and turned the drugs over to the
officers.
        During 2006, Polk was around Willis “all the time.” Willis always had crack cocaine,
usually two or three ounces, throughout 2006 and 2007. Willis was in possession of that amount
most of the time, and Polk saw him selling crack cocaine on many occasions. Polk saw Clark
sell crack cocaine for Willis. Willis was often in possession of large sums of cash, though he had
no job other than selling crack cocaine. Polk had been at Willis’s house on occasions when
Willis went to Fort Worth to buy drugs from a man called “Doc.” He had gone with Willis on
several occasions; Willis usually bought two to three ounces and, on at least one occasion,
bought three ounces in cookie form. Polk testified that Willis would “re-up” his supply of crack
cocaine once or twice a week. The smallest quantity he ever saw Willis buy was one ounce.
        Polk testified that he knew Turner, Tate, and “all of them.” There was never any hostility
among the group because there was enough demand so that everybody could make money.
When one group ran short, they would buy from the others; they cooperated with each other to
supply their customers with crack cocaine.
        In response to defense questions about a specific agreement between Willis and the
others regarding the drug trade, Polk explained, “That’s not the way it works.” He testified that
there was no specific agreement regarding splitting profits. It was not always an independent
venture, but as far as profit-splitting when the parties sold drugs together, each case was
different.




                                                7
        Ranger Stoner testified that he sent the substances from the controlled buys to the DPS
lab for testing. State’s Exhibit No. 4 was from Polk’s purchase of cocaine from Willis on
July 10, 2006. State’s Exhibit No. 6 was evidence taken from the September 28, 2006 traffic
stop of Willis and Clark. DPS chemist William L. Todsen testified that he analyzed two sets of
drug evidence in this case. Todsen found 0.80 grams of material that contained cocaine in
State’s Exhibit No. 4. In State’s Exhibit No. 6, Todsen found a knotted baggie that contained
16.42 grams of material including cocaine, a Ziploc that contained 0.13 grams of cocaine, and a
crack pipe that contained a trace amount of cocaine. The State rested after Todsen’s testimony,
and the defense rested without presenting any witnesses.
                                         Legal Sufficiency
        Appellant contends that the evidence was legally and factually insufficient to support the
jury’s verdict of guilt. He argues that the evidence was insufficient to prove either the existence
of a combination or the 400-gram quantity of drugs that the parties conspired to possess with
intent to deliver.
        The Court of Criminal Appeals in Brooks, 323 S.W.3d at 912, abandoned the factual
sufficiency standard, and we need only consider the sufficiency of the evidence under the legal
sufficiency standard. The standard of review for an appellate court in evaluating the legal
sufficiency of the evidence is to determine whether any rational finder of fact could have found
the existence of the elements of the offense after viewing all of the evidence in a light most
favorable to the verdict. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks, 323 S.W.3d 893;
Gibbs v. State, 819 S.W.2d 821, 834 (Tex. Crim. App. 1991). The appellate court’s duty is not
to sit as a thirteenth juror reweighing the evidence or deciding whether it believes the evidence
established the elements in question beyond a reasonable doubt. Gibbs, 819 S.W.2d at 834;
Blankenship v. State, 780 S.W.2d 198, 206–07 (Tex. Crim. App. 1988). In reviewing the
evidence when the appellate court is faced with facts that support conflicting inferences, it must
presume that the finder of fact resolved the conflict in favor of the verdict, and any
inconsistencies must be resolved in favor of the verdict. Farris v. State, 819 S.W.2d 490, 495
(Tex. Crim. App. 1990).
        A person engages in organized criminal activity if he commits or conspires to commit a
felony offense with the intent to establish, maintain, or participate in either a combination or the
profits of a combination. TEX. PENAL CODE ANN. § 71.02 (West Supp. 2012). The State alleged

                                                 8
that Willis and his codefendants conspired to commit the offense of possession with the intent to
deliver cocaine in an amount over 400 grams. And that Willis’s overt act of this conspiracy was
possession of cocaine in the amount of more than 3 grams but less than 200 grams on
September 28, 2006. The State’s burden was to show more than the intent to possess with intent
to deliver the cocaine; the State was required to prove Willis’s intent to establish, maintain, or
participate in a combination.    Hart v. State, 89 S.W.3d 61, 63 (Tex. Crim. App. 2002).
Combination is defined as “three or more persons who collaborate in carrying on criminal
activities.” TEX. PENAL CODE ANN. § 71.01(a) (West 2011).
       Direct evidence of the intent to participate in a combination is not required. A jury may
infer intent from any facts that tend to prove the combination’s existence, including the alleged
member’s words, acts, and conduct and the method of committing the enumerated offense.
Manrique v. State, 994 S.W.2d 640, 649 (Tex. Crim. App. 1999) (Meyers, J., concurring). It is
permissible to infer an agreement among a group working on a common project when each
person’s action is consistent with realizing the common goal. McGee v. State, 909 S.W.2d 516,
518 (Tex. App.—Tyler 1995, pet. ref’d). But proof of a single ad hoc effort is insufficient. See
Smith v. State, 36 S.W.3d 908, 910 (Tex. App.—Houston [1st Dist.] 2001, pet. ref’d) (evidence
that defendant was involved in a one-time transaction is insufficient to establish an organized
criminal activity). Instead, the combination must intend to engage in a continuing course of
criminal activity. Nguyen v. State, 1 S.W.3d 694, 697 (Tex. Crim. App. 1999).
       The evidence in this case shows that the five named parties were part of a loosely
organized, but organized nonetheless, group that conspired to provide a continuous supply of
crack cocaine to the 8th Street area over the course of at least two years. The five codefendants
were seen dealing drugs and meeting with each other in the street. Ranger Stoner testified that
all of the information that investigators received led them to the conclusion that Willis and
Turner were the main distributors in the area, assisted by the other three codefendants. There
was evidence that Clark dealt drugs on behalf of Willis. When Sergeant Dowell purchased drugs
from Clark, Clark left Willis’s house and went to Turner’s house to procure the drugs.
Cooperation in the criminal enterprise was necessary in this small-town setting because “the
people involved all knew each other” and any effort to shut one person out would shut them all
down. Ranger Stoner testified that the team had observed the parties working together in drug
transactions and that “[t]hey’re using one another as a source.” Clark and Polk confirmed that

                                                9
the dealers shared their supply and worked together cooperatively to assure that customers
always “got served.”
       This evidence closely aligns with the Penal Code’s provision that, in a combination,
“participants may stand in a wholesaler-retailer or other arm’s-length relationship in illicit
distribution operations.” Section 71.01(a)(3). This was not merely an ad hoc criminal effort; the
evidence shows that the combination engaged in a course of continuing criminal conduct for
years. Viewing all of the evidence in a light most favorable to the verdict, a rational factfinder
could have found that Willis participated with the others as alleged in the indictment. Willis also
argues that the State’s evidence was insufficient because no rational factfinder could have found
beyond a reasonable doubt “the element of more than 400 grams of cocaine.” The State did not
allege actual possession of 400 grams of cocaine. Instead, it alleged that Willis “conspire[d] to
commit the offense of possession with intent to distribute a controlled substance, namely
cocaine, in an amount over 400 grams.”
       “The offense of engaging in organized criminal activity is drafted in such a way that the
predicate offense need not be completed.” Underwood v. State, 967 S.W.2d 925, 930 (Tex. App.
—Beaumont, 1998, pet. ref’d). “‘Conspires to commit’ means that a person agrees with one or
more persons that they or one or more of them engage in conduct that would constitute the
offense and that person and one or more of them perform an overt act in pursuance of the
agreement. An agreement constituting conspiring to commit may be inferred from the acts of the
parties.” Section 71.01(b). The overt act in pursuance of the conspiracy need not itself be a
criminal act. Barber v. State, 764 S.W.2d 232, 235 (Tex. Crim. App. 1988).
       The State was not required to show that Willis actually completed the predicate offense
of possession with intent to distribute 400 grams of crack cocaine. The State was only required
to prove that Willis conspired to commit the offense. Proof that Willis and his codefendants had
the intent to possess (with the intent to distribute) the designated amount would likely be
sufficient. However, the jury could have inferred that Willis met, and even exceeded, the 400-
gram goal of the enterprise. The evidence at trial showed that Willis delivered a great deal of
crack cocaine each week. The State points out that, extrapolating from the testimony given at
trial, if Willis bought and sold about sixteen grams per week for the two years covered by the
investigation, he would have purchased and delivered over 3,000 grams of cocaine. Willis had a
large amount of cash on hand even though he had no other source of income. He was observed

                                                10
selling, or having Clark sell on his behalf, all day and every day for years. He was observed
making a buy from his supplier and was found with cocaine in his possession on September 28,
2006, which constituted an overt act in furtherance of the conspiracy. The evidence was
sufficient to support Willis’s conviction, and his issues are overruled.
       The judgment of the trial court is affirmed.




                                                              JIM R. WRIGHT
                                                              CHIEF JUSTICE


August 16, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 11